552 F.2d 158
77-1 USTC  P 13,193
The FORT WORTH NATIONAL BANK, Independent Executor of theEstate of Mary Lard, Deceased, Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.
No. 75-3022.
United States Court of Appeals,Fifth Circuit.
May 13, 1977.

Frank D. McCown, U. S. Atty., Fort Worth, Tex., Scott P. Crampton, Asst. Atty. Gen., Michael J. Roach, Atty., Gilbert F. Andrews, Act.  Chief, Appellate Sec., Michael L. Paup, William S. Estabrook, Attys., U. S. Dept. of Justice, Tax Div., Washington, D.C., for defendant-appellant.
Richard Lee Brown, Terry Gardner, Jay S. Garrett, Fort Worth, Tex., for plaintiff-appellee.
Before GODBOLD, TJOFLAT and HILL, Circuit Judges.
PER CURIAM:


1
This is an appeal by the Government of a decision of the district court granting a refund to the estate of Mary Lard.  The main issue in the lower court was whether the value of a remainder interest in a wasting asset given to charity was sufficiently definite to be deductible.  The district court held that it was and entered judgment for the trustee.  Its thorough opinion is set out at 396 F. Supp. 337 (N.D.Tex.1975).


2
On appeal, the Government does not challenge the finding of the district court that the value of the remainder interest was sufficiently definite.  Instead, it claims that the district court in making its valuation failed to take into account the fact that the charity was not to receive a possessory interest for almost five years (according to actuarial tables).  Our examination reveals, however, that the district court correctly calculated the value of the charitable remainder interest.  See generally 26 C.F.R. §§ 20.2031-7 & 20.2031-10 (1976).


3
AFFIRMED.